                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                  Case No. 15-CR-83-4-JPS-JPS
 v.

 JOVAN CUNNINGHAM,
                                                                 ORDER
                       Defendant.


1.       BACKGROUND

         On October 27, 2020, Defendant filed a motion for compassionate

release. (Docket #319). The Government filed a response on November 16,

2020. (Docket #324). The parties engaged in additional briefing and filed

supplements to the Court. (Docket #325, #326, #328, #330, #331, #333). The

Court finds that there is sufficient record on which it may deny Defendant’s

motion.

2.       FACTS

         Defendant is serving a federal sentence after pleading guilty to a

drug charge in 2016. (Docket #279). Defendant was sentenced by this Court

to a total of 90 months in prison. (Id.) Defendant is currently detained at

Federal Correctional Institution Fort Dix (“FCI Fort Dix”) in Joint Base

MDL, New Jersey. His projected release date is in 2024.

         In his motion, Defendant asks the Court to release him from prison

because his health conditions place him at increased risk of harm from

COVID-19. (Docket #319 at 3). Defendant states that he suffers from obesity

and hypertension. (Id.) According to Defendant’s medical records,




     Case 2:15-cr-00083-JPS Filed 09/21/21 Page 1 of 6 Document 334
Defendant contracted and recovered from COVID-19. (Docket #333 at 3).

He has refused to be vaccinated against the COVID-19 virus. (Id. at 47).

         As of September 21, 2021, FCI Fort Dix reports that no inmates and

five staff members have active cases of COVID-19.1 Two inmate deaths have

been reported, and 1,667 inmates and 98 staff have recovered from the

virus.2 Further, FCI Oxford is reporting that 258 of its staff and 1,929 of its

inmates have been fully vaccinated.3

3.       LEGAL STANDARD

         The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

         While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does



         Fed.
         1      Bureau      of       Prisons,        COVID-19       Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Sept. 21, 2021).
         2   Id.
         3   Id.


                                Page 2 of 6
     Case 2:15-cr-00083-JPS Filed 09/21/21 Page 2 of 6 Document 334
not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).




                            Page 3 of 6
 Case 2:15-cr-00083-JPS Filed 09/21/21 Page 3 of 6 Document 334
         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

         Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.       ANALYSIS

         The outbreak of COVID-19, together with underlying medical

conditions that place a defendant at “high risk” should he contract the

disease, may establish an extraordinary and compelling reason warranting

release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-JPS, 2020 WL

4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant alleges that he suffers

from a list of health conditions including obesity and hypertension. (Docket

#319 at 3). At least one of these conditions appears on the Centers for

Disease Control and Prevention’s list of conditions that can make a person

more likely to get severely ill from COVID-19.4 But the Court need not wade

too deep into Defendant’s medical history.




        People with Certain Medical Conditions, Ctrs. for Disease Control &
         4

Prevention,            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Sept. 21, 2021).


                                Page 4 of 6
     Case 2:15-cr-00083-JPS Filed 09/21/21 Page 4 of 6 Document 334
         Since Defendant filed his motion, the risk calculus has changed

significantly given the introduction of several very effective and

increasingly widely available vaccines that inoculate against COVID-19.

Importantly, on August 23, 2021, after rigorous and thorough evaluation,

the Food and Drug Administration approved the Pfizer-BioNTech COVID-

19 vaccine for all individuals aged 16 years and older.5 Other vaccines,

including the Moderna vaccine, have been approved for emergency use

since late 2020, with great success.6 Quickly, it is becoming well-settled law

in the Seventh Circuit that, “for most prisoners[,] the availability of vaccines

for COVID-19 ‘makes it impossible to conclude that the risk of COVID-19

is an “extraordinary and compelling” reason for immediate release.’”

United States v. Sullivan, No. 20-2647, 2021 WL 3578621, at *2 (7th Cir. Aug.

13, 2021) (quoting United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021));

see also United States v. Burgard, No. 20-3210, 2021 WL 3781384, at *2 (7th Cir.

Aug. 26, 2021); United States v. Eveland, No. 20-3449, 2021 WL 3414202, at *1

(7th Cir. Aug. 5, 2021); United States v. Ugbah, 4 F.4th 595, 597 (7th Cir. 2021).

         Vaccination at FCI Fort Dix is well underway, despite Defendant’s

refusal to receive the vaccine. At this juncture, without evidence that

Defendant is “unable, medically or otherwise, to receive the vaccine,” the

Court finds that he has not presented an extraordinary and compelling

reason warranting his early release. Sullivan, No. 20-2647, 2021 WL 3578621,

at *2.



      FDA News Release, U.S. Food & Drug Admin., FDA Approves First
         5

COVID-19 Vaccine (Aug. 23, 2021), https://www.fda.gov/news-events/press-
announcements/fda-approves-first-covid-19-vaccine.
       See U.S. Food & Drug Admin., Moderna COVID-19 Vaccine (updated
         6

Aug.      18,    2021),     https://www.fda.gov/emergency-preparedness-and-
response/coronavirus-disease-2019-covid-19/moderna-covid-19-vaccine.


                             Page 5 of 6
  Case 2:15-cr-00083-JPS Filed 09/21/21 Page 5 of 6 Document 334
5.       CONCLUSION

         Defendant has not proffered an extraordinary and compelling

reason warranting his release. Therefore, the Court will deny Defendant’s

motion for compassionate release, (Docket #319). The Court will grant the

parties’ motions to seal, (Docket #320, #329, #332). The Court will grant

Defendant’s motions for leave to file his response brief instanter and to file

a supplemental response, (Docket #323, #326).

         Accordingly,

         IT IS ORDERED that Defendant Jovan Cunningham’s motion for

compassionate release (Docket #319) be and the same is hereby DENIED;

         IT IS FURTHER ORDERED that the parties’ motions to seal (Docket

#320, #329, #332) be and the same are hereby GRANTED; and

         IT   IS   FURTHER     ORDERED       that   the   Defendant     Jovan

Cunningham’s motions for leave to file his response brief instanter and to

file a supplemental response (Docket #323, #326) be and the same are hereby

GRANTED.

         Dated at Milwaukee, Wisconsin, this 21st day of September, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 6 of 6
     Case 2:15-cr-00083-JPS Filed 09/21/21 Page 6 of 6 Document 334
